Citation Nr: 0018852	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of mumps with 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1962 to 
July 1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which disallowed the appellant's 
claim for service connection for residuals of mumps as he had 
failed to submit evidence requested by the RO.  A subsequent 
rating decision of February 1996 confirmed that denial.  

The appellant and his spouse appeared at a hearing held at 
the RO on April 21, 1997.  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board previously in February 1998, 
when it was remanded to obtain information from the appellant 
and to make additional attempts to obtain the appellant's 
service medical records.  The requested development has been 
completed.


FINDINGS OF FACT

1.  The appellant has a diagnosis of infertility related to 
mumps.

2.  The appellant has presented no medical evidence of 
incurrence of mumps in service.


CONCLUSION OF LAW

The claim of service connection for residuals of mumps with 
loss of use of a creative organ is not well grounded, and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1994 the National Personnel Records Center 
(NPRC), responding to a request from the RO, stated that no 
service medical records were found in the appellant's file.

In a February 1995 statement, the appellant stated that he 
had been told several years previously that he was sterile.  
He stated that the clinic where he had been informed of this 
had been closed for a long time.

An August 1995 VA laboratory report indicates that, on 
testing of the appellant's seminal fluid, no sperm were seen.

In a March 1996 statement, the appellant requested that the 
RO request his records from the VA "RPC" because he had 
filed a claim for service connection for sterility during the 
1980s.

At the April 1997 hearing, the appellant testified that he 
had mumps in January 1963.  He stated that he had been 
hospitalized at Fort Knox.  He stated that his condition had 
been "very bad."  He indicated that, before he had been 
hospitalized, he had been forced to go out into the field 
although he was already not feeling well.  He stated that he 
had been hospitalized for two weeks.  He stated that the 
physicians had spoken amongst themselves but had not told him 
anything, including information about complications.  The 
appellant stated that his unit designation in service had 
been F-12-4.  The appellant stated that he had been married 
for nineteen and one-half years.  He stated that he had never 
had any children.  The appellant indicated that, post 
service, he had not been treated by a physician until after 
he was married.  He stated that the clinic, where he had been 
informed that he was sterile, was "not there now."

The appellant's spouse testified that she did not know prior 
to her marriage to the appellant that he had the mumps in 
service.  She stated that she did not know that he was 
sterile until the appellant was informed by a physician.  She 
expressed great regret that she and the appellant were unable 
to have children together.

In a May 1997 statement, a VA physician indicated that he and 
other physicians had treated the appellant for the previous 
three years.  He stated that that appellant had "Infertility 
(Sterility) secondary to Azoospermia (zero sperm count in his 
case)."  He added that the appellant's condition was 
irremediable.  The physician opined that because the 
appellant had suffered from mumps virus infection and had 
reported the disease spreading to his testicles, the mumps 
viral infection was the cause of the appellant's sterility.  
The physician explained that positive titers had confirmed 
the appellant's previous infection with mumps virus.

In June 1997 the NPRC, responding to a request from the RO, 
stated that no clinical records regarding treatment of the 
appellant at Fort Knox in 1963 were found.

In an April 1998 statement, the appellant clarified that his 
unit designation in service had been Company F, Battalion 12, 
Regiment 4.  He stated that he had filed his claim with VA in 
August 1994.

In April 1998 the NPRC, responding to a request from the RO, 
stated that the appellant's service medical records had been 
provided to the RO in June 1997.

In August 1999 the VA Records Management Center (RMC), 
responding to a request from the RO, stated that the 
appellant's file was not of record.



II.  Legal Analysis

The RO requested the appellant's service medical records from 
the NPRC.  The NPRC stated that no service medical records 
were in the appellant's file and that no clinical records 
from Fort Knox are available regarding treatment of the 
appellant in 1963.  The RO also requested service medical 
records from the VA RMC, which responded that no record was 
found for the appellant.  In cases where a veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The absence 
of the appellant's service medical records does not, in and 
of itself, render the appellant's claim untenable.  Rather, 
his claim can be substantiated by collateral evidence, such 
as post service medical records, lay statements, and 
testimony.

This case was remanded by the Board in February 1998 to 
request information from the appellant regarding any previous 
claim that he may have filed with VA, to attempt to obtain 
service medical records from the NPRC using the appellant's 
correct unit designation, and to obtain from Fort Knox Army 
Hospital records regarding the appellant's reported 
hospitalization there in 1963.  The appellant's response 
indicated that he had not filed a claim prior to 1994, when 
he filed the present claim.  The NPRC responded that it did 
not have service medical records for the appellant.  Although 
the RO did not contact Fort Knox Army Hospital directly for 
possible records of the appellant's reported hospitalization 
there in 1963, the RO had previously contacted the NPRC for 
these records from Fort Knox.  See M21-1, Part III, para. 
4.01(i)(2) ("Clinical records are retained by the treating 
facility for 1 year after the end of the calendar year during 
which the veteran received treatment.  There are then sent to 
the NPRC.").  The NPRC had responded that no clinical 
records were found.  The RO's efforts have complied with the 
February 1998 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The second 
and third Caluza elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 75-76 (1995) 
(citations omitted).  

The veteran has a current diagnosis of infertility, and there 
is competent medical evidence linking that diagnosis with 
mumps.  However, there is no competent medical evidence that 
the veteran had mumps during his military service.  He has 
said that he did, but he is not a physician, and he is not 
competent to render a diagnosis.  He has said that he had to 
be hospitalized in service, and he is competent to say that, 
but his competence extends only to reporting what he did, 
where he was, how long he was there, and symptoms observable 
to him.  It does not extend to providing a diagnosis.  In 
fact, he has not even stated that he was told he had mumps by 
the doctors.  He has expressly stated that they told him 
nothing during his hospitalization.  He has not recounted his 
symptoms, saying only that it was "bad."

The effect of the appellant's testimony and statements is to 
imply that he was informed by a physician in service that he 
had the mumps.  Although this diagnosis was reportedly made 
by a doctor, the present statement is the appellant's 
assertion and, as such, is insufficient to constitute medical 
evidence.  Robinette, 8 Vet. App. at 77 ("[T]he connection 
between what a physician said and a layman's account of what 
he purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for residuals of mumps with loss 
of use of a creative organ well grounded.  Caluza, 7 Vet. 
App. 498.  The appellant's contentions and statements on 
appeal have been considered carefully; however, this evidence 
alone cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
with respect to showing that the veteran contracted the 
disease that caused his sterility while he was in military 
service.  Espiritu, 2 Vet. App. 492.  The Board understands 
that the appellant believes that his infertility is causally 
related to service; however, he lacks the medical expertise 
to enter an opinion regarding a causal relationship between 
that disability and any claimed in-service onset.  See id. at 
494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render plausible the claim that is not currently well 
grounded.  Accordingly, the Board must deny the appellant's 
claim for service connection for residuals of mumps with loss 
of use of a creative organ as not well grounded.



ORDER

Entitlement to service connection for residuals of mumps with 
loss of use of a creative organ is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


